Citation Nr: 0109327	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-09 713	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 RO decision, which denied the 
veteran's claim of service connection for PTSD.


REMAND

It appears that the veteran has referenced unobtained 
relevant evidence.  First, the veteran's entrance Report of 
Medical History, dated in February 1966, indicates the 
veteran reported having been treated for three months at the 
Onadaga Mental Health Clinic during 1964 and 1965, prior to 
his entry into military service.  The record also references 
more recent VA treatment the veteran has received for PTSD 
symptoms at the Manhattan VA Medical Center, as well as 
referencing treatment in 1984 and 1985 at the Brooklyn 
Veteran's Center.  In view of the record, it is concluded 
that further development of the evidence is warranted, 
including reasonable efforts to obtain any outstanding 
medical records at the aforementioned facilities.

In addition, the RO should again instruct the veteran to 
provide detailed information regarding his service stressors 
in Vietnam, including stressor development based on alleged 
sexual assault in service so that the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) can once again 
make an attempt to verify such.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Pertinent records, including morning reports 
from National Archives and Records Administration (NARA) 
should also be obtained.  

Lastly, in addition to the reasons for remand noted above, it 
is noted that, subsequent to the RO's development of this 
claim, new requirements for the development of claims were 
added to the law under the Veteran's Claims Assistance Act of 
2000.  Through no fault of the RO, the claimant has not had 
the benefit of the procedural steps mandated by the United 
States Congress.  Nonetheless, the case must be remanded for 
development in accordance with the requirements of the 
Veterans Claims Assistance Act.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

It is important to note that this case must now be reviewed 
on a basis that is different from the basis of the RO's 
initial adjudication.  The Court of Appeals for Veterans 
Claims has held that the Board may not decide a claim on a 
basis different from the basis on which the RO decided the 
claim, unless the Board first assures that the claimant has 
had notice and a fair opportunity to comment on the case.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Under the 
circumstances of this case, where the claim has been denied 
as not well grounded and the claims folder does not include 
basic documentation, the Board can neither conclude that the 
claimant has had an adequate opportunity to be heard nor find 
that the RO has fulfilled the duty assist.  

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should attempt to obtain and 
associate with the claims folder all 
relevant private and VA treatment records 
that have not already been made part of 
the claims folder, particularly including 
medical records from the Onadaga Mental 
Health Clinic, the Manhattan VA Medical 
Center, and the Brooklyn Veteran's 
Center.  If any such records are 
unavailable, the reasons for the 
unavailability of these records must be 
documented.

4.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of stressful events and that he must be 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted..

5.  The RO should also develop and attempt to 
verify stressors related to alleged sexual assault 
in service, following the applicable procedures in 
Manual M21-1, Part III,  5.14(c). See Patton v. 
West, 12 Vet. App. 272 (1999).

4.  Regardless of whether or not the 
veteran provides a detailed stressor 
statement, the RO must then review the 
entire claims file, including the 
veteran's previous statement of 
stressors, and any additional information 
submitted by the veteran or otherwise 
obtained pursuant to this remand, and 
prepare a summary of all his claimed 
stressors.  This summary and all 
associated documents to include personnel 
records and any other records relevant to 
the PTSD claim, should be sent to 
USASCRUR, 7798 Cissna Road, Springfield, 
VA 22150.  USASCRUR should be requested 
to provide any information which might 
corroborate the veteran's alleged 
stressors.

5.  The RO should contact NARA and ask 
that facility to search for "Morning 
Reports" (DA Form 1) for the months in 
which the veteran has claimed combat 
stressors.  The request should include 
the veteran's unit designations at the 
company and battalion levels.  Any 
information received must be associated 
with the claims folder.

6.  Should the veteran's alleged 
stressor/s be corroborated, the veteran 
must then be scheduled for a VA 
psychiatric examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
claims folder to include any possibly 
existing outstanding records and a copy 
of this remand prior to the examination.  
In the report of the examination, the 
examiner should respond specifically to 
each of the following items:

a.  Does the claimant have PTSD?  (Any 
diagnosis of PTSD should be in accordance 
with Diagnostic and Statistical Manual 
IV.)

b.  If PTSD is diagnosed, the examiner 
should clearly identify the stressor/s 
that are deemed to be the cause of the 
condition.

If the examiner determines that it is not feasible 
to respond to any of the above items, the examiner 
should explain why it is not feasible to respond. 

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

10.  After the development requested 
above has been completed, the RO should 
review the claims folder and ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

11.  The RO should readjudicate the claim 
of service connection for PTSD or PTSD 
based on a personal assault in service.  
All appropriate laws and regulations 
should be applied.  If the benefit being 
sought by the claimant is not resolved to 
her satisfaction, she and her 
representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
claimant until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




